DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4-6 and 8-10 are objected to because of the following informalities:  
In claim 4, --an-- should be added after “determining” in line 2; and --and-- should be added after “measurements;” in line 6.
	In claim 5, --,-- should be added after “claim 4.”
In claim 6, --an-- should be added after “determining” in line 2; and “a” should be changed to --an optical-- in line 7.
In claim 8, --,-- should be added after “claim 6.”
In claim 9, --an-- should be added after “determining” in line 2; “a” should be changed to --an optical-- in line 7; “is a” should be changed to --is-- in line 9; there is lack of relationship between the “OTDR data,” as recited in line 10, with the OTDR system recited in line 9 (it is not clear if the OTDR data is from the OTDR system); “; by measuring amplitude” should be changed to --by measuring an amplitude-- in lines 10-11; “Raman” should be changed to --Raman-based-- in line 11; “the temperature” should be changed to --a temperature-- in line 12; and “and optical” should be changed to --fiber optic-- in line 12.
In claim 10, --,-- should be added after “claim 9”; it is not clear if the “installation” recited in line 2 is referring to the installation characteristics recited in line 10 of base claim 9; and there is lack of relationship between the step of determining different types of optical fibers, as recited in line 3, with the remaining steps of the claim and base claim 9.
Appropriate correction is required.

Allowable Subject Matter
Claims 4-6 and 8-10 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A distributed temperature sensing (DTS) method for determining an optical fiber degradation, wherein the optical fiber degradation is caused by a bending of the fiber optic cable (claim 1). 
A distributed temperature sensing (DTS) method for determining an optical fiber degradation, wherein the abnormal temperature indication is caused by a fire proximate to the fiber optic cable (claim 6).
A distributed temperature sensing (DTS) method for determining an optical fiber degradation, comprising determining any cable installation characteristics from Raman-based OTDR data by measuring amplitude of stokes and anti-stokes components of the Raman OTDR data from which both the temperature along a length of the optical fiber and optical cable health,
degradation, and characteristics may be determined (claim 9).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/22/22